811 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cyrus JONES, Petitioner,v.UNITED STATES SECRETARY OF LABOR, Respondent.
No. 86-3761.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
Petitioner appeals pro se from the final order of the Secretary of Labor in his case of unfair termination from employment brought under the 1973 Comprehensive Employment and Job Training Act, 29 U.S.C. Sec. 801 et seq.  (repealed 1982) (replaced by the Job Training Partnership Act, October 13, 1982, Pub.L. No. 97-300, Title I, Sec. 184(a)(1), 96 Stat. 1357).  Respondent moves to dismiss the case for lack of jurisdiction due to the untimely filing of the petition for review under Section 107(a), 29 U.S.C. Sec. 817.  Petitioner has filed an informal brief in response to the motion, but does not address the jurisdictional problem before this Court.  In addition, petitioner applies for in forma pauperis status on appeal.


2
The order of the Administrative Law Judge was mailed to petitioner on February 6, 1986.  Assuming that petitioner received the order within three days, the order automatically became the final order of the Secretary thirty days thereafter, in this case, on March 11, 1986.  The petition to review was, accordingly, due to be filed within sixty days of this date, by May 10, 1986.  See Sec. 107(a), 29 U.S.C. Sec. 817;  Tennessee Dept. of Employment Security v. U.S. Secretary of Labor, 801 F.2d 170, 171-74 (6th Cir.1986).  The petition was not filed, however, until July 30, 1986, well beyond the time-limit for filing the petition for review.  The Court, therefore, lacks jurisdiction to review this case.


3
The petitioner's motion to proceed on appeal in forma pauperis is, accordingly, denied;  and the Secretary's motion to dismiss this case is hereby granted.